Citation Nr: 0402257	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the lumbar spine for the period from February 8, 
1995, to March 7, 2000.

3.  Entitlement to an evaluation in excess of 60 percent for 
arthritis of the lumbar spine for the period commencing March 
8, 2000.

4.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic degenerative spondylosis, multiple levels, 
cervical spine, with secondary spinal canal stenosis for the 
period January 24, 1994, to December 7, 1997.

5.  Entitlement to an evaluation in excess of 60 percent for 
post-traumatic degenerative spondylosis, multiple levels, 
cervical spine, with secondary spinal canal stenosis for the 
period commencing December 8, 1997.

6.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder arthritis.

7.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder arthritis.

8.  Entitlement to an initial compensable evaluation for 
tinea pedis.

9.  Entitlement to a higher rate of special monthly 
compensation.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1974 and from May 1984 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1996 and October 1999 by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.




REMAND

A review of the record reveals that the veteran perfected 
appeals with respect to issues 1 through 8 on the first page 
of this decision.  Correspondence in the claims file then 
reflects the veteran's intent to continue his appeals on 
those matters, despite RO rating decisions implementing 
partial grants during the pendency of the appeal.  Moreover, 
the veteran, in the course of his claim of entitlement to an 
increased rate of special monthly compensation, argues that 
his service-connected disabilities have increased in 
severity; such questions are inextricably intertwined with 
the special monthly compensation issue.

The Board notes that, during the pendency of this appeal, the 
provisions of VA's schedule for rating disabilities 
pertaining to disorders of the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (August 27, 
2003).  While this case is in remand status, the RO may 
consider the applicability of the amended criteria to the 
veteran's claims for higher evaluations for disorders of the 
lumbar and cervical spine consistent with Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) and VAOPGCPREC 3-
2000 (April 10, 2000), 65 Fed. Reg. 33422 (2000).

Moreover, VA regulations provide that the RO will furnish an 
appellant and his or her representative, if any, a 
supplemental statement of the case if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  See 
38 C.F.R. § 19.31(b)(1) (2003).  In the instant case, a 
review of the record reveals that, since the May 1997 
supplemental statement of the case on issues 1 through 8, 
above, additional pertinent evidence concerning those issues 
has been received.  A supplemental statement of the case has 
not yet been furnished on those issues.  The Board, 
therefore, finds that this case must be remanded so that the 
requisite procedural actions may be completed.  



The Board also notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  It is codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and its implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) addressed the contents of the notice which is 
required by the VCAA and held that such notice must be 
provided to a claimant before the "initial unfavorable [RO] 
decision on a service-connection claim."  The Board notes 
that, prior to certifying the veteran's appeal to the Board, 
the RO did not provide him VCAA notice concerning the issues 
in appellate status.  Thus, while this case is in remand 
status, the RO must ensure that actions required under the 
VCAA have been satisfactorily accomplished.

Under the circumstances, this case is REMANDED for the 
following:

1. The RO should issue a letter informing 
the veteran of the provisions of the VCAA 
and ensure that via such letter and 
appropriate follow-up action all 
notification requirements and development 
procedures are satisfied specific to each 
of the claims on appeal.  The veteran 
must be afforded notice of what VA has 
done and will do and what the veteran 
himself needs to do in furtherance of his 
claims, pursuant to the requirements 
delineated in 38 U.S.C.A. § 5103(a) and 
consistent with the holding of the Court 
in Pelegrini, supra.

2.  The RO should take the appropriate 
steps to obtain any additional evidence 
identified by the veteran as relevant to 
the claims in appellate status, and also 
to ensure that all records of pertinent 
VA treatment for the disabilities at 
issue have been associated with the 
claims file.

3.  The RO should also review the claims 
file and determine whether the medical 
evidence of record is sufficient to 
consider the service connection and 
rating claims at issue in this appeal.  
The RO should conduct any indicated 
additional development, to include 
scheduling pertinent VA examinations of 
the veteran's claimed disabilities, if 
needed to properly assess the current 
nature and severity, or etiology, of 
manifested symptoms.

4.  Following completion of the above, 
the RO should readjudicate each of the 
claims in appellate status.  If any 
benefit sought on appeal cannot be 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond thereto.  

Thereafter the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the veteran due process 
of law and to comply with the provisions of the VCAA.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matters which the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


